                                          COMPLAINT/REMOVAL DISMISSAL
                                                      United States District Court
                                                     Southern District of New York

Mag. Judge Dkt. No.         \   q t\a...t) ;f'20:>                                        Date_\~\ ~} ~ '~IC}_ _

            USAO No.             "'Olt::\ R.    D lC>&S

The Government respectfully requests the Court to dismiss without prejudice the ~  omplaint _ _Removal
Proceedings in                                                                 ~'-
            Ke.r-jnn ~ "'- \J\D len:t: £"-+•ll•...
UnUed States,.                                                                                   Le.vi          (µ,, T   (),.\
Th7plaint/Rtde 40 Affitl&,.;.t was filed on g/,5})1
_ _ U.S. Marshals please withdraw warrant.



                                                                               (Print name   f
SO ORDERED:


    iltkoM,,,
UNITED STATES MAGISTRATE JUDGE
                                 ±+ G(&-                                      DATE



Distribution:   White • Court        Yellow •   U.S. Marshals    Green •   Pretrial Services       Pink •   AUSA Copy
